Name: Council Regulation (EEC) No 482/82 of 25 February 1982 providing for special aid for raw tobacco following the earthquake in Italy in November 1980 and derogating from Article 12a of Regulation (EEC) No 727/70
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 3. 82 Official Journal of the European Communities No L 58/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 482/82 of 25 February 1982 providing for special aid for raw tobacco following the earthquake in Italy in November 1980 and derogating from Article 12a of Regulation (EEC) No 727/70 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the earthquake in Italy in November 1980 particularly affected the Campania region and its immediate surroundings ; whereas in that region the growing, first processing and market preparation of tobacco constitute an economic activity of prime importance ; whereas the events of November 1980 have seriously affected the curing, first processing and market preparation of the tobacco from the 1980 harvest ; Whereas Article 12a of Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (4), as last amended by the 1979 Act of Accession, provides that where the quantities of baled tobacco sold into intervention by an undertaking engaged in first processing and market preparation exceed, for a single variety and a single harvest, 25 % of the production of that undertaking, they are to be bought in at a reduced intervention price ; Whereas the earthquake has very seriously affected the marketing of tobacco from the region concerned ; whereas under these circumstances it would seem appropriate not to apply Article 12a (1 ) of Regulation (EEC) No 727/70 ; whereas it nevertheless seems possible for this derogation to be limited to the processing of tobacco harvested in the region ; Whereas the tobacco growers' production facilities were impaired by the earthquake ; whereas in order to contribute towards remedying the specific conse ­ quences, for tobacco growers, of a natural disaster which occured when the curing operations at the farm are usually carried out, a special aid should be granted to such growers ; whereas, however, in the interests of fairness the aid should be differentiated on a flat-rate basis according to the extent of the damage suffered ; Whereas all tobacco undertakings in the Campania region were directly or indirectly affected by the earth ­ quake in their processing and marketing operations ; whereas undertakings engaged in the first processing and market preparation of tobacco of Campania and its immediate surroundings were asked to collect tobacco from growers in the state in which it was after the earthquake ; whereas in most cases they have had to carry out on their premises the operations normally carried out by the growers ; whereas they have had to bear additional costs as a result ; whereas there should accordingly be a flat-rate aid to cover part of the addi ­ tional costs which the undertakings engaged in first processing and market preparation of tobacco have had to bear in the region affected by the earthquake ; Whereas the Treaty has not provided the specific necessary powers to implement this aid ; whereas in consequence thereof Article 235 of the Treaty should be cited ; Whereas provision is made in Chapter 69 of the budget of the Communities for 1982 for appropria ­ tions intended as aid for people in the Community who become victims of natural disasters : (') OJ No C 285, 7. 11 . 1981 , p. 6. (*) Opinion delivered on 1 5 February 1 982 (not yet published in the Official Journal). (3) Opinion delivered on 17 December 1981 (not yet published in the Official Journal). (&lt;) OJ No L 94, 28 . 4 . 1970, p. 1 . No L 58/2 2. 3 . 82Official Journal of the European Communities Article JWhereas in order to achieve the greatest possible effect the aid should be paid within a very short period after it has been applied for, HAS ADOPTED THIS REGULATION : TITLE I 1 . Special aid shall be granted, on application, to undertakings engaged in the first processing and market preparation of tobacco located in Campania in respect of the quantity of tobacco from the 1980 harvest which they collected from the individual or associated growers referred to in Article 2 ( 1 ) after 23 November 1980 . 2. The special aid referred to in the first paragraph shall also be granted to the undertakings defined in Article 1 (2). 3 . The aid shall be 0-30 ECU for every kilogram of leaf tobacco collected in accordance with paragraph 2 for which a premium certificate was issued. Provisions concerning Regulation (EEC) No 727/70 Article 1 Article 4 1 . Article 12a ( 1 ) of Regulation (EEC) No 727/70 shall not apply to the undertakings, engaged in the first processing and market preparation of tobacco, located in Campania in respect of tobacco harvested there in 1980. 2. For the purposes of this Regulation, undertakings engaged in the first processing and market preparation of tobacco located in Campania shall include under ­ takings located in the immediate surroundings of Campania which were requested by the Italian autho ­ rities to collect quantities of tobacco from the indivi ­ dual or associated growers referred to in Article 2 ( 1 ). Community financing of the measures referred to in Articles 2 and 3 shall be covered by the Community budget under the heading of aid to people in the Community who become victims of natural disasters and limited to 20-3 million ECU. For the management and control of this aid, the provi ­ sions of Regulation (EEC) No 729/70 (2) shall apply mutatis mutandis within the area subject to this Directive. Article 5TITLE II Special aid Article 2 The Italian Republic shall pay the aid referred to in Articles 2 and 3 within two months of its being applied for. For payment of this aid the corresponding value of the ECU in national currency shall be that obtaining on the day on which this Regulation enters into force. TITLE III General provisions Article 6 1 . Special aid shall be granted, on application, to individual or associated growers whose premises or tobacco-handling installations were, according to the official reports drawn up by the Italian authorities, damaged as a result of the earthquake which occurred in Italy in November 1980 . 2. The aid shall consist of an amount for every kilo ­ gram of leaf tobacco harvested in 1980 for which a premium certificate, as provided for under Article 2 ( 1 ) of Regulation (EEC) No 1726/70 ('), was issued. However, if an individual or associated grower obtains from the 1980 harvest less than 60 % of the product indicated on the premium certificate and harvested from an equivalent area in 1 979, the aid shall be calcu ­ lated on the basis of 60 % of the 1979 harvest. The amount of aid shall be 1 ECU in the case of individual or associated growers whose premises or tobacco-handling installations have been destroyed, and 0-70 ECU in other cases. Detailed rules for the implementation of this Regula ­ tion shall be adopted in accordance with the proce ­ dure provided for in Article 17 of Regulation (EEC) No 727/70 or, should the occasion arise in accordance with a procedure having analogy with it. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 191 , 27. 8 . 1970, p. 1 . (2) OJ No L 94, 28 . 4. 1970, p. 13 . 2. 3 . 82 Official Journal of the European Communities No L 58/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1982. For the Council The President M. EYSKENS